LOUIS STERN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Stern v. CommissionerDocket No. 19376.United States Board of Tax Appeals5 B.T.A. 870; 1926 BTA LEXIS 2760; December 17, 1926, Promulgated *2760 Louis Stern pro se.  W. F. Gibbs, Esq. for the respondent.  LITTLETON*871  LITTLETON: The Commissioner determined a deficiency of $379.03 for the calendar year 1923.  Petitioner claims that this deficiency is incorrect in so far as it results from the disallowance by the Commissioner of a loss of $4,701.88 on German marks.  FINDINGS OF FACT.  Petitioner is a resident of Brooklyn, N.Y.  On various dates during the years 1920, 1921, and 1922, he acquired an aggregate of 569,000 German marks, at a total cost of $4,701.88.  The market value of the 569,000 marks on January 1, 1923, was $78.52.  The market value of the same total number of marks which the petitioner still owned on December 31, 1923, was $.000,000,132,008.  During the calendar year 1923 the 569,000 marks were neither sold nor otherwise disposed of by the petitioner.  In his income tax return for the calendar year 1923 petitioner claimed a deduction of $4,701.88, the total cost of the marks, as a loss sustained in that year.  Petitioner's return showed a tax of $365.31, which amount, less the 25 per cent credit allowed by the Revenue Act of 1924, he paid.  Upon audit of the return the*2761  Commissioner denied the deduction of $4,701.88 and increased the income accordingly.  Judgment will be entered for the petitioner upon the issue raised.  Order of redetermination will be entered on 15 days' notice, under Rule 50.  Appeal of Murchison National Bank, 1 B.T.A. 617">1 B.T.A. 617;Appeal of Samuel Bird, 4 B.T.A. 259">4 B.T.A. 259.